Grice, Justice.
To a petition seeking to enforce a foreign judgment the defendant interposed a challenge reciting merely that he “generally demurs to the petition.” This did not raise the defense of a bar by a statute of limitation since the statute must be expressly invoked to raise such defense. Consolidated Distributors, Inc. v. City of Atlanta, 193 Ga. 853, 855 (20 SE2d 421). It follows that petitioner’s attacks upon the constitutionality of the statute of limitation applicable in this type of action (Code § 3-701) fail to present any proper constitutional question and, there being no other basis for the jurisdiction of this court, that this court is without jurisdiction. Constitution of Georgia, Art. VI, Sec. II, Par. IV (Code Ann. § 2-3704).

Transferred to the Court of Appeals.


All the Justices concur.

Kilpatrick, Cody, Rogers, McClatchey & Regenstein, William G. Vance, for plaintiff in error.
McFarland & Cooper, Martin McFarland, contra.